EXHIBIT 10.3

Addendum No. 2 to CONVERTIBLE PROMISSORY NOTE

 

This Addendum No. 2 is made and entered into this 24th day of July, 2019 (the
“Addendum No. 2”) by and between Shiny City Co., Ltd. (“Shiny City”) and HAHA
Generation Corp. (the “Corporation”).

 

BACKGROUND

 

Shiny City and the Corporation entered into that certain Note Conversion
Agreement dated on September 8, 2017 and entered into an addendum on September
21, 2017 (the “Convertible Promissory Note”). The parties to the Convertible
Promissory Note wish to amend certain provision of the Convertible Promissory
Note as set forth in this Addendum No. 2. This Addendum No. 2 constitutes a
written agreement signed by the necessary parties in order to effectuate the
addendum to the Convertible Promissory Note specified below.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto agree as follows:

 

The Addendum No. 1 to the Convertible Promissory Note dated September 21, 2017
is hereby amended and restated in its entirety as follows:

 

“It is agreed in between Company HAHA Generation Corp. and Note Holder Shiny
City Co., Ltd. the outstanding principal and unpaid accrued interest balance of
this Note shall convert in whole by the holder Shiny City Co., Ltd., into such
Equity Securities at a conversion price equal to $0.001 per share.

 

As of June 30, 2019, the principal shall be $271,960 and the accrued interest in
connection with this note should be $4,910.18. Thus, the total principal and
accrued interest shall be $276,870.18. The Company agreed to issue 276,870,180
shares of common stock to Shiny City Co., Ltd. based on the amended conversion
price.”

 

[Signature page follows] 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Addendum No. 2 as of the
day and year first above written.

 

 

HAHA GENERATION CORP.

 

 

SHINY CITY CO., LTD.

 

 

 

 

 

 

 

 

         

By:

/s/ Fang-Ying Liao   By: /s/ Hu Wen-Hua  

 

Name: Fang-Ying Liao     Name: Hu Wen-Hua  

 

Title: President and CEO     Title: President  

 

  

 

 

 